ORDER
PER CURIAM.
Movant, Lawrence Bradley, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. We previously affirmed Movant’s convictions for first-degree assault in violation of section 565.050, armed criminal action in violation of section 571.015, and unlawful use of a weapon in violation of section 571.080.1(4).1 State v. Bradley, 982 S.W.2d 716 (Mo.App. E.D.1998). He now claims ineffective assistance of his trial attorney for failing to share the contents of the pre-sentence investigation report with him.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.